DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 07/01/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6, 8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boese et al. US 20120296196 A1 “Boese”. 
In regard to claims 1, 11 and 14, Boese discloses “A controller for providing puncture site guidance during a heart repair procedure, comprising: a memory that stores instructions, and a processor that executed the instructions, wherein when executed by the processor, the instructions cause the controller to” (Claim 1) and “A system for providing puncture site guidance during a heart repair procedure, the system, comprising: a controller that includes a memory that stores instructions, and a processor that executes the instructions; […] wherein when executed by the processor, the instructions cause the controller to” (Claim 14) (“In addition to the method, the invention also relates to an X-ray device comprising a control device designed to carry out the method according to the invention. […] The control device is particularly advantageous embodied to determining the septum information, the additional information and optionally further information from the three-dimensional image data record at least partially or even wholly automatically and to display is at least partially additionally to the fluoroscopic images and superimposed thereon” [0032], “It is therefore possible according to the present invention to plan the puncture site on a three-dimensional representation of the three-dimensional image data record, that is the relevant heart structure, and to visualize this planning optimally to the person performing the intervention on the fluoroscopic image as guidance” [0019] and “an automatic determination of a puncture site by the control device 7 is also conceivable” [0053]. In this case, the X-ray device constitutes a system and the control device constitutes a controller for displaying a puncture site of an intra-atrial septum for heart repairs. Since the puncture site can be planned on a three-dimensional representation (i.e. display) and the control device 7 can determine septum information and the puncture site automatically, under broadest reasonable interpretation, the puncture site is provided for guidance during a heart repair procedure. Additionally, in order for the X-ray device and the control device to carry out the method according to the invention, the X-ray device (i.e. the system) and the controller (i.e. control device) had to have accessed a memory that stores instructions and included a processor that executes instructions.);
“A method for providing optimal puncture site guidance during a heart repair procedure, the method comprising:” (Claim 11) (“These anatomical structures are relevant for the optimal performance of the minimally invasive intervention and so they should also be taken into account in the method according to the invention, which will now be explained in more detail with respect to FIG. 13” [0046] and “While the intervention is now being performed, which means the catheter 8 is brought to the mitral valve 10, continuous monitoring is performed by recording fluoroscopic images and displaying these on a display device for the X-ray device 1, for example a monitor. This takes place in step 30. […] the angulation of the C-arm 2 was selected such that the projection direction stands perpendicularly to the septum 13 so that there is an ideal view of whether the tip of the catheter 8 [….] identifiable in the fluoroscopic image will hit the desired puncture site 31” [0057]. Thus, since the method shown in FIG. 3 involves displaying fluoroscopic images as the catheter is directed to the mitral valve 10 such that it reaches the desired puncture site 31 (i.e. the optimal puncture site), under broadest reasonable interpretation, the method provides optimal puncture site guidance during a heart repair procedure.);
“a medical imaging system configured to generate image data for images of a heart of a patient, wherein the heart comprises a mitral valve and an intra-atrial septum, and the mitral valve comprises a mitral valve annulus; and “a display controlled by the controller, the display configured to display images of the heart based on the image data” (Claim 14) (“While the intervention is now being performed, which means that catheter 8 is brought to the mitral valve 10, continuous monitoring is performed by recording fluoroscopic images and displaying these on a display device of the X-ray device 1, for example a monitor” [0057] and “If for example, an intraoperative image data record recorded with an X-ray device with a C-arm is used as a three-dimensional image data record, […] here it may be advantageous to refer to an anatomical atlas and then to approximate the septum, for example with a simple shape such as a circle of an ellipse. This is also conceivable with other anatomical features, for example the annulus of the mitral valve, which can be approximated as a circle, or the like” [0024]. The annulus of the mitral valve and the septum (i.e. intra-atrial septum) are components of the heart. Therefore, the X-ray device constitutes a medical imaging system that generates image data for images of a heart, wherein the heart comprises a mitral valve, an intra-atrial septum (i.e. septum) and the mitral valve annulus. Furthermore, the X-ray device includes a display device which is controlled by the controller (i.e. control device 7) to display images of the heard based on the image data.);
“receive image data of a heart during the heart repair procedure, wherein the heart comprises a mitral valve and an intra-atrial septum, and the mitral valve comprises a mitral valve annulus” (Claim 1) and “receive the image data of the heart from the medical imaging system” (Claim 14), and “receiving image data of a heart of a patient during the heart repair procedure, wherein the heart comprises a malfunctioning part and a barrier through which an access point is to be identified to access the malfunctioning part, and the malfunctioning part comprises a measurable part through or along which a measurable plane passes that can be measured” (Claim 11) (“Initially, in a step 16, a three-dimensional image data record of the heart, in particular of the left atrium, is recorded” [0047] and “If for example, an intraoperative image data record recorded with an X-ray device with a C-arm is used as a three-dimensional image data record, […] here it may be advantageous to refer to an anatomical atlas and then to approximate the septum, for example with a simple shape such as a circle of an ellipse. This is also conceivable with other anatomical features, for example the annulus of the mitral valve, which can be approximated as a circle, or the like” [0024]. In order to record a three-dimensional image data record of the heart, the processor had to have received image data of a heart from the medical imaging system, the heart comprising a mitral valve, an intra-atrial septum (i.e. septum) and a mitral valve annulus. Furthermore, since intraoperative image data is recorded as the three-dimensional image data, the image data of the heart is received during the heart repair procedure.);
Additionally, in regard to the heart comprising a malfunctioning part and a barrier through which an access point is to be identified to access the malfunctioning part, Boese discloses “The method according to the invention can be used particularly advantageously for the treatment of mitral valve insufficiency […] to the leaflets of the mitral valve, it is necessary to navigate very precisely with the catheter, wherein this has to be introduced into the left atrium and then can, for example, be bent so that the MitraClip ideally lies precisely in the region of the closing mitral leaflets” [0020]. Therefore, since the method can be used to treat mitral valve insufficiency, under broadest reasonable interpretation, the heart comprises a malfunctioning part (i.e. the mitral valve). Furthermore, in regard to the barrier through which an access point is to be identified to access the malfunctioning part, Boese discloses “Hence, points of intersection 24 of the orientation plane 23 with the wall of the left atrium 9 and in particular the septum 13 […] represent a good orientation is to where the puncture of the septum 13 should ideally be performed” [0052]. As shown in FIG. 4, the septum 13 had to be punctured in order to reach the mitral valve 10. Therefore, the septum 13 constitutes a barrier through which an access point (i.e. point of intersection 24) is to be identified to access the malfunctioning part.
Furthermore, in regard to the malfunctioning part comprises a measurable part through or along which a measurable plane passes that can be measured, Boese discloses “Information on the course of the annulus 20 is now used in order to determine a mitral valve plane 21” [0051]. In order to be able to determine the mitral valve plane 21 ad shown in FIG. 4, the mitral valve (i.e. the malfunctioning part) had to have comprised a measurable part (i.e. the annulus 20) through or along which a measurable plane (i.e. the mitral valve plane) passes that can be measured.);
“define a mitral valve annulus plane along the mitral valve annulus and a normal vector perpendicular to the mitral valve annulus plane” (Claim 1 and 14) and “defining, the measurable plane through or along the measurable part of the malfunctioning part, the measurable plane having a normal vector” (Claim 11) (“In order to obtain important information for the puncture, initially mitral valve information is determined. In the present case, initially the annulus 20, that is the edge, of the mitral valve 10 is determined – this usually has a substantially saddle-like shape. Information on the course of the annulus 20 is now used in order to determine a mitral valve plane 21” [0051]. Furthermore, as shown in FIG. 4, a predetermined distance 22 is a normal vector that is perpendicular to the mitral valve plane 21 and intersects with the orientation plane 23. In this case, the mitral valve plane includes the mitral valve annulus. The mitral valve plane constitutes a mitral valve plane along the mitral valve annulus and includes a normal vector perpendicular to the mitral valve annulus plane. Therefore, in order to identify the measurable plane (i.e. the mitral valve plane 21) and shown in FIG. 4, under broadest reasonable interpretation, the method carried out by the processor, had to have performed the step of defining the measurable plane through or along the measurable part of the malfunctioning part, the measurable part having a normal vector.);
“define an offset plane that intersects with the intra-atrial septum, wherein the offset plane is parallel to the mitral valve annulus plane and is located at a distance that is offset from the mitral valve annulus plane by an offset amount” (Claims 1 and 14) and “defining an offset plane that intersects with the barrier, wherein the offset plane is parallel to the measurable plane and is located at a distance that is offset from the measurable plane by an offset amount” (Claim 11) (“Initially, now an orientation plane 23 lying at a height with the predetermined distance 22 is determined from the mitral valve plane 21. Hence, points of intersection 24 of the orientation plane 23 with the wall of the left atrium 9 and in particular the septum 13 (known from the septum information) represent a good orientation aid to where the puncture of the septum 13 should ideally be performed” [0052]. As shown in FIG. 4, the orientation plane 23 intersects with the septum 13 (i.e. intra-atrial septum) at point 24 and is parallel to the mitral valve annulus plane (i.e. mitral valve plane 21) and is located at a distance (i.e. predetermined distance 22) that is offset from the mitral valve annulus plane by an offset amount. Thus, the middle of the orientation plane 23 (i.e. defined by the line extending from the midpoint to the point 24) constitutes an offset plane.);
“display imagery of the heart based on the image data” (Claim 1) and “display on the display the images of the heart” (Claim 14) (“It is noted at this point that additional information, which in the present case is determined completely automatically by the control device 7 can also, in particular in conjunction with the three-dimensional image data record or a representation derived therefrom, be displayed to the person performing the intervention for purposes of further planning, who can then, for example, also manually select as further additional information a desired puncture site as one of the points of intersection 24” [0053]. Therefore, imagery of the heart can be displayed on the display.);
“define(ing) a safe zone to puncture the intra-atrial septum based on location of the mitral valve wherein the safe zone is defined by generation of (i) a lower boundary plane that is parallel to the offset plane and located below the offset plane by a first specified distance and (ii) an upper boundary plane that is parallel to the offset plane and located above the offset plane by a second specified distance” (Claims 1, 11 and 14) (“In order to facilitate improved planning and guidance, it can be provided that the mitral valve information is determined as the course of the annulus of the mitral valve and from this additional information is determined, allowing for a predefined distance and/or distance range, as a one- or two-dimensional orientation range of the septum and/or the wall of the left atrium and/or an orientation plane intersecting the septum and/or wall of the left atrium. Therefore, when the position of the mitral valve has been determined as an anatomical structure, it is proposed that this be described by the course of the annulus, that is of the edge, of the mitral valve. This is used as a basis in order to determine additional information, for example an orientation range, in which the puncture site should ideally lie, or an orientation plane, the line of intersection whereof with the septum (as a one-dimensional orientation range) offers orientation when identifying a suitable puncture site” [0021]. Therefore, the location of the mitral valve is identified and used to determine the orientation plane and orientation range to identify an ideal puncture site. When performing a puncture of the intra-atrial septum it is important for the puncture site to be within a safe zone to prevent injury to the patient. As shown FIG. 4, the points of intersection 24 of the orientation plane 23 with the wall of the left atrium 9 and in particular the septum 13 (known from the septum information) represent a good orientation aid to where the puncture of the septum 13 should ideally be performed” [0052]. Thus, the point of intersection 24 constitutes an offset plane which intersects with the intra-atrial septum As shown in FIG. 4, the orientation plane 23 includes a lower boundary plane (see label 2 in the figure below) that is parallel to the offset plane and located below the offset plane by a first specified distance (see label 2a in the figure below) and (ii) an upper boundary plane (see label 1 in the figure below) that is parallel to the offset plane and located above the offset plane by a second specified distance (see label 1a in the figure below). 
[AltContent: arrow][AltContent: textbox (2a)][AltContent: arrow][AltContent: textbox (1a)][AltContent: textbox (1)][AltContent: textbox (2)]
    PNG
    media_image1.png
    572
    504
    media_image1.png
    Greyscale

“defining an optimal puncture site point on the barrier within the safe zone to punction the barrier during the heart repair procedure” (Claim 11) and “display the safe zone on the intra-atrial septum in the displayed imagery of the heart” (Claims 1 and 14) and “displaying the safe zone and the optimal punction site point on the barrier in the displayed imagery of the heart” (Claim 11) (“It is noted at this point that additional information, which in the present case is determined completely automatically by the control device 7 can also, in particular in conjunction with the three-dimensional image data record or a representation derived therefrom, be displayed to the person performing the intervention for purposes of further planning, who can then, for example, also manually select as further additional information a desired puncture site as one of the points of intersection 24” [0053] and “In the present case, the angulation of the C-arm 2 was selected such that the projection direction stands perpendicularly to the septum 13 so that there is an ideal view of whether the tip of the catheter 8 (not shown here for purposes of simplicity) identifiable in the fluoroscopic image will hit the desired puncture site 31” [0057]. Therefore, imagery of the heart can be displayed on the display. Furthermore, since the desired puncture site can be selected as one of the points of intersection 24 (see FIG. 4) and the desired puncture site 31 (i.e. the optimal punction site point) can be displayed (see FIG. 6), under broadest reasonable interpretation, the optimal puncture site point on the barrier (i.e. septum 13) can be displayed.).
Regarding claims 2 and 12, due to their dependence on claims 1 and 11, these claims inherit the references disclosed therein. That being said, Boese teaches “wherein when executed by the processor, the instructions further cause the controller to: identify a long axis of the mitral valve, the long axis having an axial direction, identify a long axis plane that intersects with the offset plane and that passes through the long axis and is parallel to the normal vector” and “further comprising: identifying a long axis of the malfunctioning part, the long axis having an axial direction, identifying a long axis plane that intersects with the offset plane and that passes through the long axis and is parallel to the normal vector” (Claim 12) (“Initially, now, an orientation plane 23 lying at a height with the predetermined distance 22 is determined from the mitral valve plane” [0052]. As shown in FIG. 4, the predetermined distance 22 extends in an axial direction from the mitral valve 10 and intersects with the orientation plane (i.e. the offset plane). Therefore, in order to display the predetermined distance 22, under broadest reasonable interpretation, the processor had to have caused the controller to execute a process comprising identifying a long axis of the mitral valve (i.e. the malfunctioning part), the long axis having an axial direction and identifying a long axis plane that intersects with the offset plane and that passes through the long axis and is parallel to the normal vector.);
“identify and display an optimal puncture site point on the intra-atrial septum at an intersection of the long axis plane and the offset plane” (Claim 2) and “displaying an optimal puncture site point on the barrier at an intersection of the long axis plane and the offset plane” (Claim 12)  (“It is noted at this point that additional information, which in the present case is determined completely automatically by the control device 7 can also, in particular in conjunction with the three-dimensional image data record or a representation derived therefrom, be displayed to the person performing the intervention for purposes of further planning, who can then, for example, also manually select as further additional information a desired puncture site as one of the points of intersection 24” [0053] and “In the present case, the angulation of the C-arm 2 was selected such that the projection direction stands perpendicularly to the septum 13 so that there is an ideal view of whether the tip of the catheter 8 (not shown here for purposes of simplicity) identifiable in the fluoroscopic image will hit the desired puncture site 31” [0057]. Therefore, imagery of the heart can be displayed on the display. Furthermore, since the desired puncture site can be selected as one of the points of intersection 24 (see FIG. 4) and the desired puncture site 31 can be displayed (see FIG. 6), under broadest reasonable interpretation, the optimal puncture site point on the intra-atrial septum (i.e. septum 13) can be identified and displayed at an intersection of the long axis plane and the offset plane.).
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Boese. Likewise, Boese discloses “wherein the offset amount is predetermined” (“Initially, now, an orientation plane 23 lying at a height with the predetermined distance 22 is determined from the mitral valve plane 21” [0052]. Therefore, the orientation plane 23 can be offset from the mitral valve plane by a predetermined offset amount (i.e. predetermined distance 22).).
Regarding claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Boese discloses “wherein, when executed by the processor, the instructions further cause the controller to determine and display an optimal puncture site point on the intra-atrial septum within the safe zone based on the offset plane” (“It is noted at this point that additional information, which in the present case is determined completely automatically by the control device 7 can also, in particular in conjunction with the three-dimensional image data record or a representation derived therefrom, be displayed to the person performing the intervention for purposes of further planning, who can then, for example, also manually select as further additional information a desired puncture site as one of the points of intersection 24” [0053] and “In the present case, the angulation of the C-arm 2 was selected such that the projection direction stands perpendicularly to the septum 13 so that there is an ideal view of whether the tip of the catheter 8 (not shown here for purposes of simplicity) identifiable in the fluoroscopic image will hit the desired puncture site 31” [0057]. Therefore, imagery of the heart can be displayed on the display. Furthermore, since the desired puncture site can be selected as one of the points of intersection 24 (see FIG. 4) and the desired puncture site 31 can be displayed (see FIG. 6), under broadest reasonable interpretation, the processor had to have executed instructions to identify and display the optimal puncture site point on the intra-atrial septum (i.e. septum 13)  within the safe zone based on the offset plane (i.e. the middle of plane 23).).
Regarding claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Boese teaches “wherein, when executed by the processor, the instructions further cause the controller to: determine the first specified distance and the second specified distance to define levels between which puncture of the intra-atrial septum is determined to be safe” (“Initially, now an orientation plane 23 lying at a height with the predetermined distance 22 is determined from the mitral valve plane 21. Hence, points of intersection 24 of the orientation plane 23 with the wall of the left atrium 9 and in particular the septum 13 (known from the septum information) represent a good orientation aid to where the puncture of the septum 13 should ideally be performed” [0052]. As shown in the annotated FIG. 4 above, the lower boundary plane and the upper boundary plane are located at specified distances 2a and 1a, respectively. The region defined by the orientation plane 23 constitutes the region which is determined to be safe since the point of intersection 24 constitutes the ideal location of puncture and is within the orientation plane 23. Thus, the instructions executed by the processor had to have caused the controller to determine the first specified distance and the second specified distance to define levels between which puncture of the intra-atrial septum is determined to be safe.).  
Regarding claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Boese discloses “wherein, when executed by the processor, the instructions further cause the controller to define a three-dimensional coordinate system for the image data of the heart” (“Initially, in a step 16, a three-dimensional image data record of the heart, in particular of the left atrium, is recorded” [0047]. In order to be able to record a three-dimensional image data record of the heart, under broadest reasonable interpretation the processor had to have executed instructions to define a three-dimensional coordinate system for the image data of the heart.);
“define each of the mitral valve annulus plane, the normal vector, the offset plane, the lower boundary plane and the upper boundary plane in the three-dimensional coordinate system” (“In the present case, initially the annulus 20 that is the edge of the mitral valve 10 is determined – this usually has a substantially saddle-like shape. Information on the course of the annulus 20 is now used in order to determine a mitral valve plane 21, for example, in that the equalization plane is determined from the course of the annulus 20 or predetermined points” [0051] and “Initially, now an orientation plane 23 lying at a height with the predetermined distance 22 is determined from the mitral valve plane 21” [0052]. As shown in annotated FIG. 4 above, the label 2 corresponds to the lower boundary plane and the label 1 corresponds to the upper boundary plane. In this case, predetermined distance 22 constitutes a normal vector. Therefore, since the mitral valve plane 21 (i.e. mitral valve annulus plane) and the orientation plane 23 (i.e. the offset plane) and the normal vector can be displayed (see FIG. 4) and the image data of the heart can be defined in three-dimensions, under broadest reasonable interpretation, each of the mitral valve annulus plane, the normal vector, the offset plane, the lower boundary plane and the upper boundary plane are defined in the three-dimensional coordinate system.
Regarding claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Boese teaches “wherein, when executed by the processor, the instructions further cause the controller to: co-register live image data of the heart that is captured live during the heart repair procedure with previous three-dimensional image data of the heart captured previously to generate the image data” (“Then in an optional step 29, if a preoperative three-dimensional image data record was used, a registration of the preoperative three-dimensional image data record (and therefore of the information determined) with the fluoroscopic images to be recorded is achieved, for example by a known 3D-2D registration algorithm or be a 3D-3D registration algorithm in conjunction with a three-dimensional registration data record recorded by means of the X-ray device 1” [0056] and “In this case, preoperative image data records generally have the advantage that they are selected such that the relevant anatomical structures can be clearly identified” [0025]. Therefore, since a 3D-3D registration algorithm can be performed with the preoperative three-dimensional image data (i.e. the previous three-dimensional image data of the heart) and the fluoroscopic images recorded by the X-ray device 1 (i.e. during the heart repair procedure), under broadest reasonable interpretation, the processor executed further instructions to cause the controller to co-register live image data of the heart that is captured live during the heart repair procedure with previous three-dimensional image data of the heart captured previously to generate the image data.).
Regarding claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Boese teaches “wherein the distance comprises a height between and perpendicular to the mitral valve annulus plane and the offset plane” (“Initially, now, an orientation plane 23 lying at a height with the predetermined distance 22 is determined from the mitral valve plane 21” [0052]. As established previously, the mitral valve plane 21 constitutes a mitral valve annulus plane and the orientation plane 23 constitutes an offset plane. As shown in FIG. 4, the orientation plane 23 is located at a height that is perpendicular to the mitral valve plane 21.).
Regarding claim 13, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Boese teaches “wherein the imagery of the heart is displayed with the optimal puncture site point, the lower boundary plane, and the upper boundary plane in real-time during a medical intervention” (“It is noted at this point that additional information, which in the present case is determined completely automatically by the control device 7 can also, in particular in conjunction with the three-dimensional image data record or a representation derived therefrom, be displayed to the person performing the intervention for purposes of further planning, who can then, for example, also manually select as further additional information a desired puncture site as one of the points of intersection 24” [0053] and “In the present case, the angulation of the C-arm 2 was selected such that the projection direction stands perpendicularly to the septum 13 so that there is an ideal view of whether the tip of the catheter 8 (not shown here for purposes of simplicity) identifiable in the fluoroscopic image will hit the desired puncture site 31” [0057]. Therefore, imagery of the heart can be displayed on the display. Furthermore, since the desired puncture site can be selected as one of the points of intersection 24 (see FIG. 4) and the desired puncture site 31 can be displayed (see FIG. 6), under broadest reasonable interpretation, the heart can be displayed with the optimal puncture site point. Furthermore, ss shown in annotated FIG. 4 above, the label 2 corresponds to the lower boundary plane and the label 1 corresponds to the upper boundary plane. Therefore, the lower boundary plane and the upper boundary plane are displayed.).
Furthermore, in regard to the displaying the imagery of the heart in real-time during a medical intervention, Boese discloses “While the intervention is now being performed, which means the catheter 8 is brought to the mitral valve 10, continuous monitoring is performed by recording fluoroscopic images and displaying these on a display device of the X-ray device 1, for example a monitor” [0057]. Thus, since continuous monitoring can be performed, under broadest reasonable interpretation, the imagery of the heart can be displayed in real-time during a medical intervention.).
Regarding claim 15, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Boese teaches “wherein the medical imaging system is configured to generate image data of the heart in three-dimensions” (“It is therefore possible to use the X-ray device 1 to record a three-dimensional, CT-like image data record by recording a plurality of projection images from different projection directions so that it is not mandatory to use preoperative three-dimensional image data records” [0042] and “Initially, in a step 16, a three-dimensional image data record of the heart, in particular of the left atrium, is recorded” [0047]. Therefore, the X-ray device (i.e. the medical imaging system generates image data of the heart in three-dimensions.). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boese et al. US 20120296196 A1 “Boese” as applied to claims 1-6, 8 and 10-15 above, and further in view of Krishnan WO 2006094222 A2 “Krishnan”.
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Boese does not teach “wherein, when executed by the processor, the instructions further cause the controller to: dynamically generate at least one of the offset amount, the first specified distance and the second specified”.
Krishnan teaches “wherein, when executed by the processor, the instructions further cause the controller to: dynamically generate at least one of the offset amount, the first specified distance and the second specified” (“The predetermined distances of the fossa ovalis from other structures in the heart may be determined, for example, by measurements of a plurality of exemplary hearts. […] In addition, previous imaging studies or angiography on a particular patient may provide very precise measurements of the predetermined distances appropriate for that particular patient in a subsequent transseptal puncture or other procedure requiring location of the fossa ovalis” [0049]. Thus, since the predetermined distances can be determined for a particular patient and those measurements are depicted in FIG. 7 (see [0050]), under broadest reasonable interpretation, the processor had to have executed instructions to dynamically generate at least one of the first specified distance and the second specified distance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the controller of Boese so as to include the dynamic generation of the first specified distance and the second specified distance as disclosed in Krishnan in order to make precise measurements of predetermined distances appropriate for a particular patient [Krishnan: 0049]. Depending on the age, size and sex of a patient, the characteristics of the heart are different and therefore, the predetermined distances may be different. By determining the predetermined distances for the fossa ovalis of a particular patient, the operator can plan the subsequent transseptal puncture procedure more precisely based on the measurements of the specified distances within the patient being examined. Combining the prior art elements according to known techniques would yield the predictable result of determining measurements of specified distances that are specific to the patient being examined and can be used to perform a transseptal puncture procedure.
Regarding claims 16 and 19, due to their dependence on claims 1 and 14, respectively, these claims inherit the references disclosed therein. That being said, Boese does not teach “further comprising: an arrangement of sensors configured to measure the physiology of the patient and generate physiology data; and wherein, when executed by the processor, the instructions further cause the controller to: dynamically generate at least one of the offset amount, the first specified distance and the second specified distance based on dynamic analysis of the patient physiology data”.
Krishnan teaches “further comprising: an arrangement of sensors configured to measure the physiology of the patient and generate physiology data; and “wherein, when executed by the processor, the instructions further cause the controller to: dynamically generate at least one of the offset amount, the first specified distance and the second specified distance based on dynamic analysis of the patient physiology data” (“In the methods and apparatus described in the ‘844 Application, the fossa ovalis may be identified by changes in electrogram morphology, pacing threshold and/or impedance values. In particular, the fossa ovalis may be located by measuring the electrophysiological (“EP”) activity of the fossa ovalis and surrounding heart tissue. […] Based upon these surprising findings, one or more electrodes for acquiring EP data may be incorporated into a catheter/dilator used during transseptal puncture” [0032]. In this case, the fossa ovalis represents the location at which a transseptal puncture (i.e. an intra-atrial septum puncture) takes place (see Krishnan: [0017]). Therefore, since the fossa ovalis is located by measuring electrophysiological (EP) activity and one or more electrodes are incorporated into the device to acquire EP data, under broadest reasonable interpretation, the system includes an arrangement of sensors (i.e. electrodes) configured to measure the physiology of the patient and generate physiology data.);
“wherein, when executed by the processor, the instructions further cause the controller to: dynamically generate at least one of the offset amount, the first specified distance and the second specified distance based on dynamic analysis of the patient physiology data” (“The electroanatomical navigation system is configured to identify the location of a patient’s fossa ovalis on the basis of one or more predetermined distances between the fossa ovalis and the His bundle and the coronary sinus ostium, and to display a visual representation of the location of the fossa ovalis on the display screen” [0018] and “One or more of the EP properties of the fossa ovalis listed above (and further discussed in the ’844 Application) may also be used in conjunction with the predetermined distances in order to confirm that the location of the fossa ovalis has been accurately identified” [0033] and “The predetermined distances of the fossa ovalis from other structures in the heart may be determined, for example, by measurements of a plurality of exemplary hearts. […] In addition, previous imaging studies or angiography on a particular patient may provide very precise measurements of the predetermined distances appropriate for that particular patient in a subsequent transseptal puncture or other procedure requiring location of the fossa ovalis” [0049]. The fossa ovalis is located within a safe zone since it is the location where the transseptal puncture takes place, thus it is inherently offset from the mitral valve annulus by an offset amount. Thus, since the predetermined distances can be determined for a particular patient (those measurements are depicted in FIG. 7, see [0050]) and the location of the fossa ovalis is accurately identified based on the EP properties (see [0032]), under broadest reasonable interpretation, the processor had to have executed instructions to dynamically generate at least one of the offset amount, first specified distance and the second specified distance based on dynamic analysis of the patient physiology data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify controller and system of Boese so as to include the dynamic generation of the first specified distance and the second specified distance as disclosed in Krishnan in order to make precise measurements of predetermined distances appropriate for a particular patient [Krishnan: 0049]. Depending on the age, size and sex of a patient, the characteristics of the heart are different and therefore, the predetermined distances may be different. By determining the predetermined distances for the fossa ovalis of a particular patient, the operator can plan the subsequent transseptal puncture procedure more precisely based on the measurements of the specified distances within the patient being examined. Combining the prior art elements according to known techniques would yield the predictable result of determining measurements of specified distances that are specific to the patient being examined and can be used to perform a transseptal puncture procedure.
Regarding claims 17, 18 and 20, due to their dependence on claims 1, 11 and 14, respectively, these claims inherit the references disclosed therein. That being said, Boese does not teach “wherein, when executed by the processor, the instructions further cause the controller to: dynamically generate at least one of the offset amount, the first specified distance, and the second specified distance based on at least one of (a) physiology of the patient measured during the heart repair procedure and (b) one or more selected devices used during the heart repair procedure” (Claims 17 and 20) or “dynamically generate at least one of the offset amount, the first specified distance below the offset plane, and the second specified distance above the offset plane based on dynamic analysis of patient physiology data generated by an arrangement of sensors configured to measure the physiology of the patient” (Claim 18).
Krishnan teaches “wherein, when executed by the processor, the instructions further cause the controller to: dynamically generate at least one of the offset amount, the first specified distance, and the second specified distance based on at least one of (a) physiology of the patient measured during the heart repair procedure and (b) one or more selected devices used during the heart repair procedure” (Claims 17 and 20) or “dynamically generate at least one of the offset amount, the first specified distance below the offset plane, and the second specified distance above the offset plane based on dynamic analysis of patient physiology data generated by an arrangement of sensors configured to measure the physiology of the patient” (“One or more of the EP properties of the fossa ovalis listed above (and further discussed in the ’844 Application) may also be used in conjunction with the predetermined distances in order to confirm that the location of the fossa ovalis has been accurately identified” [0033] and “The predetermined distances of the fossa ovalis from other structures in the heart may be determined, for example, by measurements of a plurality of exemplary hearts. […] In addition, previous imaging studies or angiography on a particular patient may provide very precise measurements of the predetermined distances appropriate for that particular patient in a subsequent transseptal puncture or other procedure requiring location of the fossa ovalis” [0049]. The fossa ovalis is located within a safe zone since it is the location where the transseptal puncture takes place, thus it is inherently offset from the mitral valve annulus by an offset amount. Thus, since the predetermined distances can be determined for a particular patient (those measurements are depicted in FIG. 7, see [0050]) and the location of the fossa ovalis is accurately identified based on the EP properties (i.e. see [0032]), under broadest reasonable interpretation, the processor had to have executed instructions to dynamically generate an offset amount based on dynamic analysis of the patient physiology data generated by an arrangement of sensors (i.e. electrodes) configured to measure the physiology of the patient measured during the heart repair procedure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify controller, method and system of Boese so as to include the dynamic generation of the first specified distance and the second specified distance as disclosed in Krishnan in order to make precise measurements of predetermined distances appropriate for a particular patient [Krishnan: 0049]. Depending on the age, size and sex of a patient, the characteristics of the heart are different and therefore, the predetermined distances may be different. By determining the predetermined distances for the fossa ovalis of a particular patient, the operator can plan the subsequent transseptal puncture procedure more precisely based on the measurements of the specified distances within the patient being examined. Combining the prior art elements according to known techniques would yield the predictable result of determining measurements of specified distances that are specific to the patient being examined and can be used to perform a transseptal puncture procedure.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boese et al. US 20120296196 A1 “Boese”, as applied to claims 1-6, 8 and 10-15 above, and further in view of Gerard US 20160030008 A1 “Gerard”.
Regarding claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, the Boese, does not teach “wherein the live image data comprises three-dimensional image data captured by ultrasound imaging data”.
Gerard discloses “wherein the live image data comprises three-dimensional image data captured by ultrasound imaging data” (“The method 200 may be used during an interventional cardiac procedure […] The method 200 is particularly advantageous when registering a 3D ultrasound image to a 3D non-ultrasound image, such as a CT image. Both the ultrasound image and the non-ultrasound image are 3D images, three-dimensional structures in the ultrasound image and the non-ultrasound image will have a high degree of similarity in both images. As such, the registration of the ultrasound image to the non-ultrasound image may be performed very accurately with either minimal or zero clinical input” [0030]. Therefore, three-dimensional ultrasound images can be registered with non-ultrasound images. Furthermore, Gerard discloses “For example during interventional procedures, including many common cardiac procedures, it is desirable to combine a real-time, or live, ultrasound image with an X-ray fluoroscopy image. The ultrasound image provides real-time information about soft tissue while the x-ray fluoroscopy image clearly shows hard structures, such as the interventional device and bones within the patient” [0004]. Therefore, under broadest reasonable interpretation, the live image data comprising three-dimensional image data captured by ultrasound imaging data can be registered with other imaging data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the controller of Boese so as to include performing registration with a live ultrasound image as disclosed in Gerard in order to accurately identify structures within the heart of a patient [Gerard: 0030]. Registration is a common procedure that is used to provide accurate representation of the positions of interventional devices in a patient’s body [Gerard: 0003]. By performing registration of live ultrasound images with non-ultrasound images, such as x-ray fluoroscopic images, under broadest reasonable interpretation, the user can view information about soft tissue (i.e. via ultrasound) and hard tissue (i.e. via x-rays) more easily. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to view registered images of an interventional device within the heart.
Response to Arguments
Applicant’s argument, see Remarks page 11, filed 07/01/2022, with respect to the objection to claim 11 has been fully considered and is persuasive. The objection to claim 11 in the final office action of 04/08/2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 17-21, filed 03/02/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. 
Regarding claims 1, 11, 14 and their dependent claims 2-8, 10, 12-13 and 15, respectively, the examiner acknowledges that although the secondary reference of Yamamoto does describe a puncture recommendation range (i.e. guidelines 34 and 35 of FIG. 7), Yamamoto does not teach that the recommendation range is defined based on location of the mitral valve. Furthermore, the examiner acknowledges that Yamamoto’s puncture recommendation range is defined to interpose a region of soft tissue that excludes blood vessels (see [0056]), thus, Yamamoto teaches away from the puncture recommendation range being defined based on the location of the mitral valve.
The examiner acknowledges that the upper boundary plane (i.e. guideline 34) and the lower boundary plane (i.e. guideline 35) of Yamamoto are not parallel to the offset plane of Boese and are not located above or below the offset plane by a first specified distance and a second specified distance respectively. The examiner agrees that it would be unreasonably broad to interpret Yamamoto’s guidelines as being located below/above the orientation plane of Boese by specific distances, since defining the guidelines in this way would change the operation of Yamamoto’s punction recommendation range to include blood vessels (i.e. associated with the heart) instead interposing the guidelines in a region of soft tissue to exclude blood vessels (i.e. as stated in paragraphs [0006], [0052-0053], [0056]). 
Therefore, the rejection has been withdrawn. However, upon further consideration, a new rejection is made in view of Boese et al. US 20120296196 A1 “Boese”.
Regarding claim 9, the examiner acknowledges that the secondary reference of Gerard does not cure the deficiencies of Boese, Cunningham and Krishnan, however, the examiner respectfully asserts that Gerard was incorporated to teach the live image data comprising three-dimensional image data captured by ultrasound imaging, not the specific claim limitations of claim 1. In spite of disagreement, the examiner acknowledges that this claim has acquired new grounds of rejection due to its dependence on claim 1. Therefore, this claim is subject to a new ground(s) of rejection made in view of Boese et al. US 20120296196 A1 “Boese” as stated in the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ramamurthy et al. US 20090137952 A1 “Ramamurthy”.
Ramamurthy is pertinent to the applicant’s disclosure because it discloses “Further, a pre-acquired image of pertinent tissue, such as a three-dimensional image of a heart, may be overlaid and registered to updated images from real-time medical imaging modalities as well” [0229].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793